DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 	Regarding Claim 1 and 21, applicant asserts that since Wallikewitz labeled a first ETL 161, a second ETL 162, and a third ETL 163 that 163 would not be between 161 and 162.  However, the rejection labels 162 as the recited third ETL between a first ETL 163 and second ETL 161.  Under broadest reasonable interpretation (BRI) the claim does not require the layers to be labeled based under the stack order.  Therefore 161 can be the second ETL, 162 the third ETL and 163 the first ETL.  	Applicant further states that Wallikewitz does not disclose the newly added limitation “a material of an electron transmission matrix in the third electron transmission layer is a same material as a material of an electron transmission matrix in the second electron transmission layer.”
However, Walli 2 is brought in to teach the amendment where the material of the third ETL is a same material as the second ETL as shown in the update rejection below.

Status of the Claims 
Claims 2-4, and 19 are canceled.  Claims 1, 5-18 and 20-21 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in further view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2”.
Claim 1, Kathirgamanathan discloses (Fig. 4) an organic light-emitting display panel (Para [0028]), comprising: 	and organic light-emitting component (Fig. 4, OLED device, Para [0014]) comprises an anode (ITO, anode, Para [0042]), a cathode (LiF/Al, cathode, para [0047]) and an organic functional layer (layer between ITO and LiF/Al, i.e. PEDOT:PSS/NPB/HTS-08/HTS-011/TCTA:TPBi/TPBi, hereinafter “OFC”), Para [0042]-[0046]) disposed between the anode and the cathode (OFC is between ITO and Lif/Al), wherein the organic functional layer comprises an organic light-emitting layer (TCTA:TPBi, EML, Para [0045]), a first electron transmission layer (TPBi, ETL, Para [0046]) disposed between the cathode and the organic light-emitting layer (TPBi is between LiF/Al and TCTA:TPBi), and 	a hole injection layer (PEDOT:PSS, HIL, Para [0043]) disposed between the anode and the organic light-emitting layer (PEDOT:PSS is between ITO and TCTA:TPBi), 	a lowest unoccupied molecular orbital of the electron transmission matrix in the first electron transmission layer LUMO1 (LUMO of TPBi is 2.7 eV) and a lowest unoccupied molecular orbital of a host material in the organic light-emitting layer LUMO4 (LUMO of TCTA:TPBi is 2.8 eV) satisfy: ILUMO1-LUMO41<1.7 eV (LUMO1 is within 1.7 eV of LUMO4), 	a highest occupied molecular orbital of a hole injection matrix in the hole injection layer HOMO5 (HOMO of PEDOT:PSS is 5.2 eV) and a highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 (HOMO of TCTA:TPBi is 5.8 eV) satisfy: IHOMO5-HOMO4|<1 eV (HOMO5 is within 1 eV of HOMO4); a work function of the cathode LiF/AL is 2.7eV (Fig. 4) and a work function of the anode ITO is 4.8 eV (Fig. 4).	Kathirgamanathan does not explicitly disclose 	an array substrate comprising a plurality of driving elements; a plurality of organic light-emitting components corresponding to the plurality of driving elements,
	wherein the first electron transmission layer comprises an electron transmission matrix and a first dopant, the first dopant comprises an alkaline earth metal element or a rare earth metal element, and the hole injection layer comprises a hole injection matrix and a second dopant;	a work function φ1 of the first dopant is smaller than a work function φ 4 of the cathode 	the second dopant is an inorganic material, and a work function φ 2 of the second dopant is greater than a work function φ3 of the anode. 	the organic functional layer further comprises a second electron transmission layer disposed between the first electron transmission layer and the organic light-emitting layer, and the second electron transmission is undoped by the first dopant, 	a highest occupied molecular orbital of an electron transmission matrix in the second electron transmission layer HOMO2 and the highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 satisfy: |HOMO2-HOMO4|<1 eV, 	the organic functional layer further comprises a third electron transmission layer disposed between the first electron transmission layer and the second electron transmission layer, and 	the third electron transmission layer contains the first dopant, and a doping concentration of the first dopant in the third electron transmission layer is smaller than a doping concentration of the first dopant in the first electron transmission layer, and a material of an electron transmission matrix in the third electron transmission layer is a same material as a material of an electron transmission matrix in the second electron transmission layer.	However, Gao discloses an array substrate comprising a plurality of driving elements; a plurality of organic light-emitting components corresponding to the plurality of driving elements (an array substrate comprising multiple OLEDs and driving elements for the OLEDs, abstract, Para [0077]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the array substrate with a plurality of devices as they are known structures for OLEDS (Gao, Para [0077]).	Furthermore, Hosokawa discloses wherein the first electron transmission layer comprises an electron transmission matrix (electron transporting layer may be compound like nitrogen-containing heterocyclic derivative, Para [0122]) and a first dopant (reducing dopant may be used in compound of the transport layer, Para [0124]), the first dopant comprises an alkaline earth metal element or a rare earth metal element (reducing dopant may be alkaline earth metals or rare earth metals, Para [0024]) with work functions 2.0 to 2.5 eV (Sr, Para [0125]) and 2.52 eV (Ba, Para [0125]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dopant of Hosokawa in the ETL of Kathirgamanathan as it increases luminance of emitted light and the life of the organic EL device (Hosokawa, Para [0125]).	As a result Kathirgamanathan in view of Hosokawa discloses a work function φ1 of the first dopant and a work function φ 4 of the cathode satisfy : φ1 < φ4 (dopant of Hosokawa has lower work function than the 2.7 eV cathode of Kathirgamanathan).	Zhuo discloses the hole injection layer comprises a hole injection matrix and a second dopant, the second dopant is an inorganic material (a doped HIL layer with inorganic WO3 to increase the work function, where the work function of WO3 is ~6.7 eV, Col. 2, lines: 11-16)	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dopant of Zhuo to the HIL of Kathirgamanathan as it results in high performance LEDS (Zhuo, abstract).	As a result Kathirgamanathan in view of Zhuo discloses a work function φ 2 of the second dopant and a work function φ 3 of the anode satisfy: φ 2> φ 3 (dopant of Zhuo ~6.8eV has larger work function than the 4.8 eV anode of Kathirgamanathan).	Wallikewitz discloses (Fig. 7) an organic functional layer (150/160 are considered the organic function layer) further comprises a second electron transmission layer (161, first electron transport, Para [0390]) disposed between (161 between 163 and 150) a first electron transmission layer (163, third transport layer, Para [0390]) and an organic light-emitting layer (150, emission layer may be organic, Para [0002], [0390]), and the second electron transmission is undoped by the first dopant (161 can have a different material than 163, Para [0447]), and 	a highest occupied molecular orbital of an electron transmission matrix in the second electron transmission layer HOMO2 and the highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 satisfy: IHOMO2-HOMO4|<1 eV (energy levels of all of 160 can be identical so difference would be 0, Para [0460]), 	the organic functional layer (150/160) further comprises a third electron transmission layer (162, second electron transport layer, Para [0434]) disposed between the first electron transmission layer and the second electron transmission layer (162 is between 163 and 161), and	the third electron transmission layer contains the first dopant (first and third electron transport layer may comprise a same dopant, Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ETL stack of Wallikewitz as it helps control electrons and block holes (Wallikewitz, Para [0460]).	Furthermore, Denker discloses that doping concentration of an ETL may increase or decrease its needed thickness (Para [0110]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of ETL doping concentration (result effective at least insofar as the doping concentration affects CIE, colour value and thicknesses of the ETL layer (Denker, Para [0110])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Lastly, Walli 2 discloses (Fig. 6) an ETL stack (160, ETL stack, Para [0228]) comprising a third electron transmission layer (162, second ETL layer, Para [0228] disposed between a first electron transmission layer (163, third ETL layer, Para [0228]) and a second electron transmission layer (161, first ETL layer, Para [0228]) where the third electron transmission layer (162) and the second electron transmission layer (161) may have the same matrix material (161 and 162 are labeled first and second transport layers and an embodiment is described with them comprising the same matrix material, Para [0274]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Walli 2, including the specific material of the matrix of the first and second transport layers to the teachings of Wallikewitz. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a matrix material for electron transmission layers. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 7, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 discloses the organic light-emitting display panel according to claim 1.	Kathirgamanathan discloses (Fig. 4) wherein the organic functional layer (OFC, PEDOT:PSS/NPB/HTS-08/HTS-011/TCTA:TPBi/TPBi) further comprises a first hole transmission layer (HTS-08 is HTL, Para [0041]) located between the hole injection layer and the organic light-emitting layer (HTS-08 is between PEDOT:PSS and TCTA:TPBi), and23Uni-Intel Ref. DF180705US 	UNI-027982 US ORDwherein a highest occupied molecular orbital of a hole transmission matrix in the first hole transmission layer HOMO6 and the highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 satisfy: IHOMO6-HOMO4|<0.8 eV (HOMO of HTS-08 is 6.1 eV and HOMO of TCTA:TPBi is 5.8eV).	Claim 8, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 7.	Kathirgamanathan discloses (Fig. 4) wherein the organic functional layer (OFC, PEDOT:PSS/NPB/HTS-08/HTS-011/TCTA:TPBi/TPBi)  further comprises a second hole transmission layer (NPB is HTL, Para [0044]) located between (NPB is between PEDOT:PSS and HTS-08) the hole injection layer and the first hole transmission layer.	Claim 9, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 8.	Kathirgamanathan discloses wherein the second hole transmission layer contains the second dopant (HTL may have a p-dopant, Para [0007]). 	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, and Denker does not explicitly disclose a doping concentration of the second dopant in the second hole transmission layer is smaller than a doping concentration of the second dopant in the hole injection layer.	However, Kathirgamanathan discloses the HTL may have a range of dopant concentration (10-40%, Para [0007]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of dopant concentration (result effective at least insofar as dopant concentration affects the transfer properties of the material, Kathirgamanathan Fig. 1, Para [0006])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 11, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 8.	Kathirgamanathan discloses wherein a material of a hole transmission matrix in the second hole transmission layer is a same material as a material of the hole injection matrix in the hole injection layer (PEDOT:PSS may be material of HIL and HTL, Para [0029] , [0043]).	Claim 13, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 8.	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 does not explicitly disclose wherein a thickness d6 of the second hole transmission layer and a thickness d2 of the second electron transmission layer satisfy: d6>6d2.	However, Wallikewitz discloses the thickness of HTLS may be from 5 nm to 250 nm (Para [0405]) and the thickness of the ETL layers may be from 1 nm to 95 nm (Para [00324]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of transport layer thicknesses (result effective at least insofar as the transport layer thicknesses affects the transport characteristics of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 16, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 discloses the organic light-emitting display panel according to claim 1.	Hosokawa discloses wherein the first dopant is an alkaline earth elementary metal or a rare earth elementary metal (dopant of electron transporting layer may be alkaline earth metal or rare earth metal, Para [0124]).	Claim 17, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 1.	Hosokawa discloses wherein the first dopant is a metallic compound (dopant of electron transporting layer may be a combination of earth metals, Para [0124]).	Claim 18, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 1.	Zhuo discloses wherein the second dopant is a P-type dopant (WO3 can be use a hole-transporting material or p-doped, Col. 2, lines: 11-30) having a lowest occupied molecular orbital LUMO deeper than 4.5 eV (Fig. 2b, WO3 LUMO is -4.90 eV lower than 4.5 eV).	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  does not explicitly disclose the second dopant is doped in the hole injection layer in a volume percentage of 0.2% to 5%.	However, Zhuo discloses WO3 doping from 0 to 16% (Col. 4, lines: 18-40).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of dopant percentage (result effective at least insofar as the dopant percentage affects the characteristics of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed dopant percentage or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 20, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 discloses an organic light-emitting display device, comprising the organic light-emitting display panel according to claim 1 (Kathirgamanathan, Para [0028]).	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2” in further view of Jang (US 2014/0014923).	Claim 5, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 1.	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  does not explicitly disclose wherein a concentration of the first dopant at a side of the third electron transmission layer close to the first electron transmission layer is greater than a concentration of the first dopant at a side of the third electron transmission layer away from the first electron transmission layer.	However, Jang discloses an ETL with a doping concentration gradient (Para [0037]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gradient of Jang as it may improve electron transfer characteristics (Jang, Para [0037]).	Claim 6, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, Walli 2, and  Jang discloses the organic light-emitting display panel according to claim 5.	Wallikewitz discloses (Fig. 7) wherein the material of an electron transmission matrix in the third electron transmission layer is a same material as a material of the electron transmission matrix in the first electron transmission layer (161 and 163 may be identical, Para [0446]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2” in further view of Premutico (US 2015/0263305).	Claim 10, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  discloses the organic light-emitting display panel according to claim 8.	Kathirgamanathan discloses wherein the second hole transmission layer contains the second dopant (HTL may have a p-dopant, Para [0007]).	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 does not explicitly disclose a doping concentration of the second dopant in the second hole transmission layer is smaller than a doping concentration of the second dopant in the hole injection layer.	However, Premutico discloses different gradient profiles for organic layer in OLED (Figs. 4-12, Para [0033]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of doping concentrations (result effective at least insofar as the doping concentration gradient can result in higher device efficiency and longer device life (Premutico, Para [0033])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2” in further view of Sasaki (US 2012/0025181).	Claim 12, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2   discloses the organic light-emitting display panel according to claim 7.	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2 does not explicitly disclose wherein a hole mobility in the first hole transmission layer and an electron mobility in the second electron transmission layer satisfy:	|log10[Hm(HTL1)]-log10[Em(ETL2)]|<4.	However, Sasaki discloses choosing a ratio between an ETL and HTL to achieve certain hole and electron mobilities (Para [0062]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of hole to electron mobility ratio (result effective at least insofar as the hole and electron mobility determines the efficiency of the device (Sasaki, Para [0063])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed hole to electron mobility or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2” in further view of Hatakeyama (US 2015/0236274).	Claim 14, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2   discloses the organic light-emitting display panel according to claim 1.	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2   does not explicitly disclose wherein the first dopant is doped in the first electron transmission layer in a volume percentage of 0.5%-7%.	However, Hatakeyama discloses utilizing a dopant from 0.1 to 10% (Para [0019]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of dopant percentage (result effective at least insofar as the dopant percentage affects the characteristics of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed dopant percentage or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Zhuo, Ming-Peng, “WO3 nanobelt doped PEDOT:PSS…” in view of Wallikewitz (US 2018/0261784) in view of Denker (US 2017/0229672) in view of Wallikewitz (US 2017/0279064) hereinafter “Walli 2” in further view of Sotoyama (US 2007/0114919).	Claim 15, Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2   discloses the organic light-emitting display panel according to claim 1.
	Kathirgamanathan in view of Gao, Hosokawa, Zhuo, Wallikewitz, Denker, and Walli 2  does not explicitly disclose wherein the first dopant comprises at least one of Mg, Ga, Yb, Sm, Tm, Y, Gd or Lu.	However, Sotoyama discloses using magnesium as a dopant for an electron-transport layer (Para [0071]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the material of Sotoyama as it has the electron-donating property needed for a transport layer (Sotoyama, Para [0071]).	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathirgamanathan (US 2019/0123283) in view of Gao (US 2016/0365527) in view of Hosokawa (US 2008/0284322) in view of Bloom (US 2017/0301876) in view of Wallikewitz (US 2018/0261784) in further view of Denker (US 2017/0229672).
Claim 21, Kathirgamanathan discloses (Fig. 4) an organic light-emitting display panel (Para [0028]), comprising: 	and an organic light-emitting component (Fig. 4, OLED device, Para [0014]) comprises an anode (ITO, anode, Para [0042]), a cathode (LiF/Al, cathode, para [0047]) and an organic functional layer (layer between ITO and LiF/Al, i.e. PEDOT:PSS/NPB/HTS-08/HTS-011/TCTA:TPBi/TPBi, hereinafter “OFC”), Para [0042]-[0046]) disposed between the anode and the cathode (OFC is between ITO and Lif/Al), wherein the organic functional layer comprises an organic light-emitting layer (TCTA:TPBi, EML, Para [0045]), a first electron transmission layer (TPBi, ETL, Para [0046]) disposed between the cathode and the organic light-emitting layer (TPBi is between LiF/Al and TCTA:TPBi), and 	a hole injection layer (PEDOT:PSS, HIL, Para [0043]) disposed between the anode and the organic light-emitting layer (PEDOT:PSS is between ITO and TCTA:TPBi), 	a lowest unoccupied molecular orbital of the electron transmission matrix in the first electron transmission layer LUMO1 (LUMO of TPBi is 2.7 eV) and a lowest unoccupied molecular orbital of a host material in the organic light-emitting layer LUMO4 (LUMO of TCTA:TPBi is 2.8 eV) satisfy: ILUMO1-LUMO41<1.7 eV (LUMO1 is within 1.7 eV of LUMO4), 	a highest occupied molecular orbital of a hole injection matrix in the hole injection layer HOMO5 (HOMO of PEDOT:PSS is 5.2 eV) and a highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 (HOMO of TCTA:TPBi is 5.8 eV) satisfy: IHOMO5-HOMO4|<1 eV (HOMO5 is within 1 eV of HOMO4); a work function of the cathode LiF/AL is 2.7eV (Fig. 4) and a work function of the anode ITO is 4.8 eV (Fig. 4).	Kathirgamanathan does not explicitly disclose 	an array substrate comprising a plurality of driving elements; a plurality of organic light-emitting components corresponding to the plurality of driving elements,
	wherein the first electron transmission layer comprises an electron transmission matrix and a first dopant, the first dopant comprises an alkaline earth metal element or a rare earth metal element, and the hole injection layer comprises a hole injection matrix and a second dopant;	a work function φ1 of the first dopant and a work function φ 4 of the cathode satisfy : φ1 < φ4, and 	the second dopant is an organic material, and a lowest unoccupied molecular orbital LUMO of the second dopant and the work function φ 3 of the anode satisfy |LUMO- φ 3|<0.8eV, the organic functional layer further comprises a second electron transmission layer disposed between the first electron transmission layer and the organic light-emitting layer, and the second electron transmission is undoped by the first dopant, 	a highest occupied molecular orbital of an electron transmission matrix in the second electron transmission layer HOMO2 and the highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 satisfy: |HOMO2-HOMO4|<1 eV, 	the organic functional layer further comprises a third electron transmission layer disposed between the first electron transmission layer and the second electron transmission layer, and 	the third electron transmission layer contains the first dopant, and a doping concentration of the first dopant in the third electron transmission layer is smaller than a doping concentration of the first dopant in the first electron transmission layer, , and a material of an electron transmission matrix in the third electron transmission layer is a same material as a material of an electron transmission matrix in the second electron transmission layer.	However, Gao discloses an array substrate comprising a plurality of driving elements; a plurality of organic light-emitting components corresponding to the plurality of driving elements (an array substrate comprising multiple OLEDs and driving elements for the OLEDs, abstract, Para [0077]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the array substrate with a plurality of devices as they are known structures for OLEDS (Gao, Para [0077]).	Furthermore, Hosokawa discloses wherein the first electron transmission layer comprises an electron transmission matrix (electron transporting layer may be compound like nitrogen-containing heterocyclic derivative, Para [0122]) and a first dopant (reducing dopant may be used in compound of the transport layer, Para [0124]), the first dopant comprises an alkaline earth metal element or a rare earth metal element (reducing dopant may be alkaline earth metals or rare earth metals, Para [0024]) with work functions 2.0 to 2.5 eV (Sr, Para [0125]) and 2.52 eV (Ba, Para [0125]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dopant of Hosokawa in the ETL of Kathirgamanathan as it increases luminance of emitted light and the life of the organic EL device (Hosokawa, Para [0125]).	As a result Kathirgamanathan in view of Hosokawa discloses a work function φ1 of the first dopant and a work function φ 4 of the cathode satisfy : φ1 < φ4 (dopant of Hosokawa has lower work function than the 2.7 eV cathode of Kathirgamanathan).	Bloom discloses an HIL doped with an organic material resulting in a LUMO of about 5.2 eV (Para [0278]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Bloom, including the specific material of the organic dopant to the teachings of Kathirgamanathan. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an organic dopant for an HIL.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	As a result Kathirgamanathan in view of Bloom discloses orbital LUMO of the second dopant and the work function φ 3 of the anode satisfy |LUMO- φ 3|<0.8eV (Kathirgamanathan teaches work function of anode is  4.8 eV and Bloom teaches LUMO of organic dopant is 5.2 eV).	Wallikewitz discloses (Fig. 7) am organic functional layer (150/160 are considered the organic function layer) further comprises a second electron transmission layer (161, first electron transport, Para [0390]) disposed between (161 between 163 and 150) a first electron transmission layer (163, third transport layer, Para [0390]) and an organic light-emitting layer (150, emission layer may be organic, Para [0002], [0390]), and the second electron transmission is undoped by the first dopant (161 can have a different material than 163, Para [0447]), and 	a highest occupied molecular orbital of an electron transmission matrix in the second electron transmission layer HOMO2 and the highest occupied molecular orbital of the host material in the organic light-emitting layer HOMO4 satisfy: IHOMO2-HOMO4|<1 eV (energy levels of all of 160 can be identical so difference would be 0, Para [0460]), 	the organic functional layer (150/160) further comprises a third electron transmission layer (162, second electron transport layer, Para [0434]) disposed between the first electron transmission layer and the second electron transmission layer (162is between 163 and 161), and	the third electron transmission layer contains the first dopant (first and third electron transport layer may comprise a same dopant, Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ETL stack of Wallikewitz as it helps control electrons and block holes(Wallikewitz, Para [0460]).	Furthermore, Denker discloses that doping concentration of an ETL may increase or decrease its needed thickness (Para [0110]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of ETL doping concentration (result effective at least insofar as the doping concentration affects CIE, colour value and thicknesses of the ETL layer (Denker, Para [0110])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Lastly, Walli 2 discloses (Fig. 6) an ETL stack (160, ETL stack, Para [0228]) comprising a third electron transmission layer (162, second ETL layer, Para [0228] disposed between a first electron transmission layer (163, third ETL layer, Para [0228]) and a second electron transmission layer (161, first ETL layer, Para [0228]) where the third electron transmission layer (162) and the second electron transmission layer (161) may have the same matrix material (161 and 162 are labeled first and second transport layers and an embodiment is described with them comprising the same matrix material, Para [0274]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Walli 2, including the specific material of the matrix of the first and second transport layers to the teachings of Wallikewitz. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a matrix material for electron transmission layers. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819